Citation Nr: 0922232	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-04 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sensorineural hearing loss in the right ear, and, if so, 
whether service connection is warranted.

2.  Entitlement to a compensable rating for sensorineural 
hearing loss in the left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Marine 
Corps from March 1956 to December 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  In that decision, the RO reopened 
the Veteran's claim for entitlement to service connection for 
sensorineural hearing loss in the right ear, but continued 
and confirmed the denial of the benefits sought, and the RO 
denied the claim for a compensable rating for sensorineural 
hearing loss in the left ear

As a matter of history, the RO denied service connection for 
right ear hearing loss in a September 2005 decision.  The RO 
found that there was no evidence to establish that the 
Veteran's right ear hearing loss was related to service.  By 
this same decision, the RO awarded service connection for 
left ear hearing loss and for tinnitus.  The Veteran did not 
appeal the September 2005 rating decision and it is the last 
final decision of record regarding right ear hearing loss.

While the July 2007 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

The Board notes that in the November 2008 informal brief, the 
Veteran's Representative asserted that the September 2005 RO 
decision was clearly erroneous.   It is unclear as to whether 
or not the Veteran is attempting to raise a claim of clear 
and unmistakable error (CUE) in that September 2005 rating 
decision.  This matter has yet to be addressed by the RO, and 
is referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Both of the Veteran's claims on appeal must be remand for 
further development prior to adjudication.  It appears that 
another VA audiological examination is necessary for both 
issues. 

During the course of this appeal, the Veteran was afforded a 
VA audiological examination in June 2007.  While that 
examination revealed bilateral hearing loss as defined by VA.  
See 38 C.F.R. § 3.385, the VA examiner did not provide an 
opinion as to whether the Veteran's right ear hearing loss 
was related to service.  In March 2008, the RO requested that 
that this VA audiologist review the Veteran's medical 
records, including the June 2007 examination report, and 
provide an opinion as to whether the Veteran's right ear 
hearing loss is related to service.  Based on the review of 
the Veteran's December 1959 discharge examination report, the 
March 2008 examiner found that the record showed a "normal 
audiogram" for right ear at separation, and she concluded 
that the Veteran's "hearing loss in the right ear is not 
caused by or a result of military noise exposure."  

The Board notes that the March 2008 VA examiner's conclusion 
may have been based on an incorrect reading by the examiner 
of audiological findings recorded on the December 1959 
discharge examination report.  As a matter of history, we 
point out that the standard for measuring auditory thresholds 
changed as of October 1967, after the Veteran's discharge 
from service.  If a set of auditory threshold values were 
measured at that time under the old standard (using American 
Standards Association (ASA) units), then failure to add the 
conversion factor to convert these findings to the new 
standard (International Standard Organization (ISO) units) 
could result in an error in determining the extent of any 
hearing loss.  In most cases, this error, basically, 
underestimates the extent of any hearing loss.  

Here in the instant matter, after converting the values 
(reported in ASA units) for auditory thresholds in the 1959 
service discharge examination report to the new standard (ISO 
units), the converted values still do not appear to show that 
the veteran had a right ear hearing loss disability as 
defined by VA at 38 C.F.R. § 3.385 when he left service.  
That being said, when the findings from the 1967 examination 
report are converted, they do show some indication of a 
hearing loss, albeit not a hearing loss disability.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  With some showing 
in 1959 of a right ear hearing loss during service, hearing 
loss that nears the level that is defined as a disability for 
VA purposes, the March 2008 examiner's statement 
characterizing the findings of the 1959 examination as 
"normal audiogram" was not exactly accurate.  Furthermore, 
it is unclear as to whether the March 2008 examiner performed 
the conversion from ASA units to ISO units.

A remand is necessary to obtain a VA examination and opinion 
that takes into consideration the fact that there was some 
degree of hearing loss shown at the 1959 discharge 
examination after converting the recorded audiological 
findings from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  The 
examiner should be asked to comment on this information and 
provide a medical opinion as to whether there is a causal 
connection between the current right ear hearing loss and 
service.

As for the Veteran's claim for a compensable evaluation for 
left ear hearing loss, it must also be remanded.  This claim 
is inextricably intertwined with the Veteran's claim for 
entitlement to service connection for right ear hearing loss.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  In order to determine 
whether the Veteran is entitled to a compensable evaluation 
for service-connected hearing loss, it must first be 
determined whether the hearing loss in both ears is service-
connected.  See 38 C.F.R. § 4.85(f) (noting that when only 
one ear is service-connected the other ear is assigned Level 
I hearing acuity to determine the appropriate evaluation 
under Diagnostic Code 6100); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VII; 38 C.F.R. § 4.86 (2008).

Moreover, a remand is necessary to afford the Veteran with a 
VA audiological examination that would evaluate the current 
level of severity of the Veteran's service-connected hearing 
loss.  Although the Veteran was afforded VA audiology 
examinations in June 2007, which provided the audiometric 
findings, the examiner did not comment on the functional 
effects caused by the hearing disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak 
v. Nicholson,  21 Vet. App. 447, 455 (2007) 455.  Given the 
above, the Board finds that further VA audiological 
examination of the Veteran's left ear hearing loss is 
required prior to adjudication of this appeal.

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
assistance from the Veteran, the agency of 
original jurisdiction (AOJ) should seek to 
identify and obtain any VA or private 
records of pertinent medical treatment that 
are not yet on file.

2.  Once all the available records have been 
associated with the claims file, the AOJ 
should schedule the Veteran for an 
appropriate audiology examination.  See 38 
C.F.R. § 4.85(a).  The Veteran's claims file 
must be made available to the audiologist, 
and the audiologist should indicate in 
his/her report whether or not the claims 
file was reviewed.  The VA examiner should 
first determine the nature and likely 
etiology of the Veteran's right ear hearings 
loss.  The VA examiner should indicate that 
she/he has reached this conclusion after 
converting the recorded December 1959 
audiological findings from American 
Standards Association (ASA) units to 
International Standard Organization (ISO) 
units.

Then the VA examiner should determine the 
current severity of the Veteran's service-
connected hearing loss, which should include 
the use of controlled speech discrimination 
(Maryland CNC) and a puretone audiometric 
testing.  In particular, the examiner is 
requested to fully describe the functional 
effects caused by the Veteran's hearing 
disability. 

If, however, the VA examiner finds that the 
right ear hearing loss is not related to 
service, then the VA examiner should only 
determine the current severity of the 
Veteran's service-connected left hearing 
loss, and the functional effect caused by 
his left hearing disability.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the VA examiner is 
unable to provide the requested information 
with any degree of medical certainty, the 
examiner should clearly indicate that.

3.  Thereafter, the AOJ should review the 
claims file to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The AOJ should then readjudicate 
the claims on appeal.  If any benefit sought 
remains denied, the AOJ should issue an 
appropriate SSOC and provide the Veteran and 
his representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order. No action is 
required of the appellant unless he is 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

